                   Case 6:18-cv-00678-SB     Document 37             Filed 01/04/19    Page 1 of 9




     ELLEN F. ROSENBLUM
     Attorney General
     SHANNON M. VINCENT #054700
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: shannon.m.vincent@doj.state.or.us

     Attorneys for Defendants




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



     RAFAEL MORA-CONTRERAS; and                             Case No. 6:18-CV-00678-SB
     SHANE STAGGS,
                                                            REPLY IN SUPPORT OF DEFENDANTS'
                       Plaintiffs,                          MOTION TO DISMISS PLAINTIFFS'
                                                            AMENDED COMPLAINT
              v.                                            Fed. R. Civ. P. 12(b)(6)
     COLETTE PETERS; DOUG YANCEY;
     MEGHAN LEDDY; ZACHARY GOULD;
     CRAIG PRINS; JERRY PLANTE; JEREMY
     NOFZIGER; AND JOHN DOES 1-5,

                       Defendants.


              Plaintiffs Rafael Mora-Contreras and Shane Staggs are suing the Director of the Oregon

     Department of Corrections (ODOC) and ODOC employees for alleged constitutional violations

     arising out of temporary administrative segregation placements. Mr. Mora-Contreras’s claims

     arise out of a 68-day administrative segregation placement, and Mr. Stagg’s claims arise out of

     both a one-week week stay in administrative segregation and a stay in administrative segregation

     “from November to January 2017.” (Am. Compl., Dkt. #27, ¶¶ 28, 39, 44, 48).
Page 1 -   REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
           AMENDED COMPLAINT
           SMV/bl2/9378019-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
              Case 6:18-cv-00678-SB         Document 37             Filed 01/04/19   Page 2 of 9




            Because it is well established in the Ninth Circuit that neither the 68 days that Mr. Mora-

    Contreras alleges that he spent in administrative segregation nor the limited time that Mr. Staggs

    alleges that he spent in administrative segregation (the one week placement and the placement

    from “from November to January 2017”) amount to an atypical and significant hardship in

    relation to the ordinary incidents of prison life, defendants moved to dismiss plaintiffs’

    constitutional claims arising out of their limited administrative segregation placements.

            Additionally, defendants moved to dismiss plaintiffs’ complaint because: (I) Mr. Mora-

    Contreras’s claim for declaratory and injunctive relief is mooted by his release from ODOC
    custody; (II) the injunctive relief that plaintiffs are seeking does not comply with the PLRA’s

    restriction on prospective injunctive relief; (III) plaintiffs have not pleaded that Defendants

    Director of ODOC Colette Peters, Inspector Meghan Leddy, Correctional Officer Zachary

    Gould, Inspector General Craig Prins, or Hearings Officer Jeremy Nofziger personally

    participated in any alleged constitutional violations; and (IV) defendants are entitled to qualified

    immunity from damages.

            In response to defendants’ motion for summary judgment, plaintiffs’ arguments are

    largely rooted in what the law theoretically could be, as opposed to what the law is. For the

    reasons that follow, plaintiffs’ claims fail as a matter of law under the controlling law

    notwithstanding plaintiffs’ arguments to the contrary.

                                          LEGAL ARGUMENT

    I.      Mr. Mora-Contreras’s claim for declaratory and injunctive relief is moot.

            Defendants moved to dismiss Mr. Mora-Contreras’s claim for declaratory and injunctive

    relief because those claims are mooted by his release from ODOC custody. Dilley v. Gunn, 64

    F.3d 1365, 1368-69 (9th Cir. 1995); see also Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012)

    (same for claims for declaratory relief). Because Mr. Mora-Contreras is no longer an ODOC

    inmate, he no longer has a legally cognizable interest in the outcome of this case. Alvarez, 667

     F.3d at 1064.
Page 2 - REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
         AMENDED COMPLAINT
         SMV/bl2/9378019-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
                Case 6:18-cv-00678-SB          Document 37             Filed 01/04/19   Page 3 of 9




              In response to defendants’ motion, Mr. Mora-Contreras argues that his claims for

     injunctive relief are not moot because “he still stands a chance, more than an average member of

     the public, to be later subjected to solitary confinement at an Oregon Department of Corrections

     facility if he is not successful in his case . . . .” (Resp., Dkt. #36, p. 3). And he argues that his

     claim for declaratory relief can move forward so that “[The Court] can notice the Defendants . . .

     that Mr. Mora-Contreras’s rights were violated.” (Id. at pp. 3-4). The law is otherwise.

              A.      Mootness.

              Defendants interpret Mr. Mora-Contreras’s argument that his claims for injunctive for
     relief are not moot as an argument that his claims are capable of repetition, yet evading review.

     There is an exception to mootness for acts that are “capable of repetition, yet evading review.”

     Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 170

     (2000) (citations omitted). The so-called “capable of repetition” exception to mootness applies

     only when: “(1) the challenged action is in its duration too short to be fully litigated prior to

     cessation or expiration; and (2) there is a reasonable expectation that the same complaining party

     will be subject to the same action again.” Enyart v. Nat’l Conference of Bar Exam’rs, 630 F.3d

     1153, 1159 (9th Cir. 2011) (citation omitted).

              Here, Mr. Mora-Contreras cannot demonstrate that there is a reasonably concrete, as

     opposed to a purely speculative, expectation that he will again be “subject to the same action”

     that is the basis of his complaint. Mr. Mora-Contreras, as the complaining party, has the burden

     of demonstrating a real probability, as opposed to speculation, that he will be subjected to the

     same harm again. Weinstein v. Bradford, 423 U.S. 147, 149 (1975). It is well settled that

     prisoners who have released from custody cannot invoke the “capable of repetition” doctrine

     where injunctive relief is sought, because the possibility that a former prisoner may be returned

     to custody is too speculative to conclude the claims are capable of repetition. See, e.g., Alvarez

     v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012).


Page 3 -   REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
           AMENDED COMPLAINT
           SMV/bl2/9378019-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                Case 6:18-cv-00678-SB         Document 37             Filed 01/04/19   Page 4 of 9




              B.      Declaratory relief.

              Likewise, Mr. Mora-Contreras’ claim for declaratory relief is moot. He argues that his

     claim for declaratory relief can move forward notwithstanding his release from ODOC custody

     because “[the Court] can notice the defendants . . . that Mr. Mora-Contreras’s rights were

     violated . . . .” (Resp., Dkt. #36, p. 4). But the Court cannot render an advisory opinion.

              In the context of an action for declaratory relief, a court renders a declaratory judgment,

     as opposed to an advisory opinion, “if, and only if, [the court’s decision] affects the behavior of

     the defendant toward the plaintiff.” Rhodes v. Stewart, 488 U.S. 1, 4 (1988) (per curiam). For a
     declaratory judgment to issue, there must be a dispute that “calls, not for an advisory opinion

     upon a hypothetical basis, but for an adjudication of a present right upon established facts.”

     Ashcroft v. Mattis, 431 U.S. 171 (1977) (per curiam). When declaratory relief is sought, the

     court’s “role is neither to issue advisory opinions nor to declare rights in hypothetical cases, but

     to adjudicate live cases or controversies consistent with the powers granted the judiciary in

     Article III of the Constitution.” Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134,

     1138 (9th Cir. 2000). A declaration that defendants violated Mr. Mora-Contreras’s constitutional

     rights would not affect defendants’ present behavior towards him, as he is not an ODOC inmate,

     and would have no impact on his rights moving forward. Thus, there is no live case or

     controversy underlying Mr. Mora-Contreras’s declaratory relief claim, and he lacks standing to

     seek declaratory relief.

     II.      The injunctive relief that plaintiffs are seeking does not comply with the PLRA’s
              restriction on prospective injunctive relief.
              Plaintiffs’ proposed injunctive relief does not comply with the Prison Litigation Reform

     Act’s (PLRA’s) restrictions on prospective injunctive relief. A prospective injunction is only

     appropriate under the PLRA when it is narrowly drawn and is “the least intrusive means

     necessary” to vindicate a constitutional violation. 18 U.S.C. § 3626(a)(1)(A); Califano v.

     Yamasaki, 442 U.S. 682, 702 (1979).

Page 4 -   REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
           AMENDED COMPLAINT
           SMV/bl2/9378019-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                    Case 6:18-cv-00678-SB        Document 37             Filed 01/04/19   Page 5 of 9




               Here, plaintiffs are seeking injunctive relief consisting of a blanket ban on ODOC’s use

     of administrative segregation and a mandate that defendants follow the law. They ask the Court

     to award:

               injunctive relief requiring Defendants and their successors to:

               a.       Cease using solitary confinement for punishment;

               b.       Cease creating false evidence;

               c.       Cease coercing inmates into providing false testimony;

               d.       Reform its disciplinary review process to adequately provide due process
                        of law;

               e.       Restrain Defendants from retaliating against Plaintiffs;

               f.       Cease the practice of retaliatory transfers;

               g.       Restrain their employees from unduly targeting Plaintiffs; and

               h.       Prevent the violation of Plaintiffs’ constitutional rights, as outline above.
     (Am. Compl., Dkt. #27, pp. 17-18).

               The prospective injunctive relief that plaintiffs seek does not comply with the PLRA’s

     “narrowly drawn” requirement. A general injunction that defendants must “follow the law”

     (which they already must do) is not appropriate in the absence of an imminent or ongoing

     constitutional violation, which plaintiffs do not allege in this case.

               Resolving defendants’ argument that plaintiffs’ proposed injunctive relief as pleaded is

     not sufficiently narrowly tailored to meet the PLRA’s mandate does not—as plaintiffs argue—

     “require the Court to resolve the factual allegations in the moving parties’ favor.” (Resp., Dkt.

     #36). Plaintiffs’ proposed injunctive relief is impermissibly broad on its face.

     III.      Defendants withdraw their personal participation argument.
               Plaintiffs have clarified that Director Peters is sued in her official capacity, and only Mr.

     Staggs is making claims against Inspector Plante. (Resp., Dkt. #36, p. 22, n.6). In light of

     plaintiffs’ response brief, defendants withdraw their remaining personal participation arguments.

Page 5 -    REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
            AMENDED COMPLAINT
            SMV/bl2/9378019-v1
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
               Case 6:18-cv-00678-SB        Document 37             Filed 01/04/19   Page 6 of 9




    IV.      Defendants are entitled to qualified immunity from damages.

             Defendants are entitled to qualified immunity from damages, because under the

    governing law, no reasonable ODOC employee would believe that their conduct was unlawful in

    this case. Neely v. Feinstein, 50 F.3d 1502, 1507 (1995) (citing Act Up!/Portland v. Bagley, 988

    F.2d 868, 871 (9th Cir. 1993)). Although plaintiffs suggest that “Defendants cannot show that

    [qualified immunity extends to] correctional officers,” plaintiffs cite no controlling legal

    authority in support of their position; instead, they rely on a dissenting opinion, a concurring

    opinion, and law review articles. (Resp., Dkt. #36, p. 5). It is well established that state actors
    are entitled to qualified immunity. Pearson v. Callahan, 129 S. Ct. 808 (2009) (“The doctrine of

    qualified immunity protects government officials ‘from liability for civil damages insofar as their

    conduct does not violate clearly established statutory or constitutional rights of which a

    reasonable person would have known.’” (citation omitted)).

             Here, defendants are entitled to qualified immunity as a matter of law because they could

    not have known that their conduct violated plaintiffs’ rights to due process, to be free from cruel

    and unusual punishment, to equal protection or to free speech.

             A.      Due Process.

             As a matter of law, neither the 68 days that Mr. Mora-Contreras alleges he spent in

    administrative segregation nor the limited time that Mr. Staggs alleges that he spent in

    administrative segregation (a one week stay in October of 2016 and “from November to January

    2017”) are deprivations that amount to a “protected liberty interest” necessary for a due process

    claim. Constitutional due process protections attach only to instances “where the deprivation

    implicates a protected liberty interest—that is, where the conditions of confinement impose an

    ‘atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

    life.’” Brown v. ODOC, 751 F.3d 983, 987 (9th Cir. 2014) (quoting Sandin v. Connor, 515 U.S.

    472, 484 (1995)). Here, for the reasons stated in defendants’ moving papers, plaintiffs have not

     alleged conditions that are “significant and atypical.”
Page 6 - REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
          AMENDED COMPLAINT
          SMV/bl2/9378019-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
               Case 6:18-cv-00678-SB         Document 37             Filed 01/04/19   Page 7 of 9




            Because no controlling authority has ever held that inmates have a constitutionally-

    protected liberty interest in remaining free from limited placements in administrative segregation

    such as those alleged by plaintiffs in this case, plaintiffs’ due process claims fail as a matter of

    law and defendants are entitled to qualified immunity from damages.

            B.      Cruel and unusual punishment.
            As set out in defendants’ moving papers, the Ninth Circuit has held that the mere

    placement of a prisoner in administrative segregation or isolation does not violate the Eighth

    Amendment. Salstrom v. Sumner, 959 F.2d 241, at *1 (9th Cir. 1992); see also Anderson v.
    County of Kern, 45 F.3d 1310, 1316 (9th Cir. 1995) (administrative segregation is within the

    terms of confinement ordinarily contemplated by a sentence, and does not violate the Eighth

    Amendment despite the accompanying restrictions on, among other things, exercise and

    recreation). Likewise, plaintiffs also do not have a constitutional right to avoid being transferred

    among prisons. Sams v. Thomas, Case No. 11-333-AC, 2011 WL 2457407, at *3 (D. Or. May

    12, 2011) (“[T]he mere fact of a prison transfer, standing alone, does not constitute cruel and

    unusual punishment in violation of the Eighth Amendment.”). Because plaintiffs have failed to

    allege objectively, sufficiently serious deprivations, their Eighth Amendment claims fail as a

    matter of law and must be dismissed and defendants are entitled to qualified immunity from

    damages.

            Additionally, defendants moved against plaintiffs’ Eighth Amendment claims because

    plaintiffs failed to allege the type of constitutionally significant physical injuries required to

    recover for alleged emotional distress. 42 U.S.C. § 1997e(e). The paragraphs that plaintiffs cite

    in their reply brief—Paragraphs 19-20, 41, and 51 (Resp., Dkt. #36, n.3)—do not clear the

    PLRA’s threshold. Paragraphs 19 and 20 contain no allegations specific to plaintiffs, and

    Paragraphs 41 and 51 do not describe any constitutionally significant physical injuries caused by

    defendants. (Am. Compl., Dkt. #27, ¶¶ 19-20, 41, 51). Defendants are entitled to immunity

     from damages for plaintiffs’ Eighth Amendment claims for this reason as well.
Page 7 - REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
         AMENDED COMPLAINT
        SMV/bl2/9378019-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
              Case 6:18-cv-00678-SB           Document 37             Filed 01/04/19   Page 8 of 9




            C.      Equal protection.
            Defendants are entitled to qualified immunity on defendants’ equal protection claims, and

     plaintiffs’ equal protection claims fail as a matter of law, for the reasons stated in defendants’

     moving papers.

            D.      First Amendment.

            Finally, defendants are entitled to qualified immunity against plaintiffs’ First Amendment

     claims for the same reasons that the Second Circuit granted qualified immunity to the defendants

     in the “nearly analogous[]” case that plaintiffs rely on in support of their argument that

     defendants violated their First Amendment rights. (Resp., Dkt. #36, p. 20).
            Although the Second Circuit in Burns v. Martuscello—a case that is not binding

     precedent—saw “no basis to circumscribe [the First Amendment right to decide what to say and

     what not to say] in the prison context,” the Court also determined that the defendants were

     entitled to qualified immunity on the plaintiff’s First Amendment claim. 890 F.3d 77, 89 (2d

     Cir. 2018) (cited in Resp., Dkt. #36, p. 20). In Burns, the Second Circuit stated:

            Today we hold that the First Amendment protects both a prisoner’s right not to
            serve as an informant, and to refuse to provide false information to prison
            officials. We have previously held that citizens enjoy a First Amendment right to
            refuse to provide false information to the government, but have not previously
            recognized this right in the prison context. With regard to a prisoner’s right not to
            snitch, we have not previously reached this issue—though we have encountered it
            and declined to decide it on at least two prior occasions. Because these rights
            were not clearly established at the time of the events underlying this suit, the
            defendants are entitled to qualified immunity. For these reasons, we affirm the
            judgment of the district court.
     Id. at 81 (emphasis added). The Second Circuit case law cited by plaintiffs supports defendants’

     position, not plaintiffs’, with regard to qualified immunity.

            Moreover, Burns was decided on May 9, 2018, and plaintiffs filed this case on April 20,

     2018. Compare Burns, 890 F.3d 77, with Compl., Dkt. #1. Even if Burns was controlling

     authority (and it is not), it did not put defendants on notice that their pre-Burns conduct

     implicated, let alone violated, plaintiffs’ First Amendment rights. Thus, even if the Court elects

     to follow Burns, it follows that defendants are entitled to qualified immunity.
Page 8 - REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
          AMENDED COMPLAINT
         SMV/bl2/9378019-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                 Case 6:18-cv-00678-SB        Document 37             Filed 01/04/19   Page 9 of 9




     III.      Conclusion.

               For the foregoing reasons, and for the reasons in defendants’ moving papers, the Court

     should dismiss plaintiffs’ complaint for failure to state a claim for relief.

               DATED January 4, 2019.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Shannon M. Vincent
                                                           SHANNON M. VINCENT #054700
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4791
                                                           Shannon.M.Vincent@doj.state.or.us
                                                           Of Attorneys for Defendants




Page 9 -    REPLY IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PLAINTIFFS'
            AMENDED COMPLAINT
            SMV/bl2/9378019-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
